      Case 2:17-cv-02547-DDC-TJJ Document 213 Filed 07/23/19 Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF KANSAS

KENDRA ROSS,

                       Plaintiff,

v.                                                           Case No. 17-2547-DDC-TJJ

ROYALL JENKINS, et al.,

                       Defendants.


                                MEMORANDUM AND ORDER

       The court has received an unusual collection of materials along with a purported filing

containing the case caption for this case and the caption of a related consolidated case, Ross v.

The Promise Keepers, Inc., No. 2:19-cv-02091-DDC-TJJ (D. Kan. Feb. 15, 2019). The

captioned material, consisting of three pages, arrived via an overnight delivery service and is

titled: “NOTICE OF NEW INFORMATION TO BE PLACED BEFORE THIS DISTRICT

COURT AND RULE 67 Deposit into Court.” It also contains the following title: “DEMAND

FOR IN CAMERA HEARING.” Two persons, asserting that they are acting “On Behalf of

Royall Jenkins” have signed the third page of the purported filing. They are identified as

“Dwight Johnson, Power of Attorney” and “Irma, ‘last name dorsey’ – Receiver.” Both

signatures bear the date of July 4, 2019.

       The package also contained other materials. One document purportedly was signed by

“Michael R Pompeo, Secretary of State” and the “Assistant Authentication Officer” for the

United States Department of State, along with a purported South Carolina birth certificate for

defendant Royall Jenkins. The package also included documents purporting to be medical and

legal documents about Mr. Jenkins. The case-captioned document asks the court to “have this

new information placed into evidence and have [certain] Bank of America bank records
      Case 2:17-cv-02547-DDC-TJJ Document 213 Filed 07/23/19 Page 2 of 2




submitted.” Also, it asks the court “to remove all warrants upon receiving the attached medical

records.” The court has attached the three-page captioned document as Exhibit 1 to this Order.

       To the extent that Mr. Johnson and Ms. Dorsey purport to seek relief on Mr. Jenkins’s

behalf, the court denies their request. They are not members of the bar of this court and thus

cannot act on Mr. Jenkins’s behalf. See Perry v. Stout, No. 00-2411, 2001 WL 1158997, at *1

(10th Cir. Sept. 28, 2001) (citing 28 U.S.C. § 1654 (“parties may plead and conduct their own

cases personally or by counsel”)) (“Non-attorney pro se litigants cannot represent other pro se

parties.”). And, even if the movants were members of the bar, the court would grant no relief

because none is warranted by their submission.

       IT IS THEREFORE ORDERED BY THE COURT THAT all requests made by Mr.

Johnson and Ms. Dorsey are denied. The Clerk of the Court is directed to file the three-page

captioned document the movants submitted as Exhibit 1 to this Order. The Clerk of the Court

also is directed to mail copies of this Order to movants Irma Dorsey at 3428 Ravenwood

Avenue, Baltimore, MD, 21213, and Dwight Johnson at 4624 Henderson Road, Temple Hills,

MD, 20748.

       IT IS SO ORDERED.

       Dated this 23rd day of July, 2019, at Kansas City, Kansas.

                                                     s/ Daniel D. Crabtree
                                                     Daniel D. Crabtree
                                                     United States District Judge




                                                 2
